Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14A-101) PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement þ Definitive Additional Materials* oSoliciting Materials Pursuant to Section 240.14a-12 ENZON PHARMACEUTICALS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which the transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: * Filed in connection with the 2009 Annual Meeting of Stockholders of Enzon Pharmaceuticals, Inc. Enzon Pharmaceuticals, Inc. issued the following press release on April 23, 2009. For Immediate Release Contact: Craig Tooman EVP, Finance and Chief Financial Officer 908-541-8777 ENZONS BOARD OF DIRECTORS REAFFIRMS SUPPORT OF ITS CHAIRMAN AND CEO BRIDGEWATER, NJ  April 23, 2009  The Board of Directors of Enzon Pharmaceuticals, Inc. (Nasdaq: ENZN) today expressed its unanimous support of its Chairman, CEO and President, Jeffrey H. Buchalter. In light of the proposed shareholder consent solicitation announced yesterday, the Board would like to remind shareholders of the accomplishments achieved under Jeffs leadership.
